Per Curiam.
{¶ 1} This is an appeal from a judgment dismissing a habeas corpus petition. We affirm.
{¶ 2} Appellant, Kevin W. Tarr, was convicted of sexual battery, and in 2003, the Ottawa County Court of Common Pleas sentenced him to four years in prison. On March 29, 2006, we dismissed Tarr’s petition for a writ of habeas corpus. Tarr v. Williams, 108 Ohio St.3d 1505, 2006-0hio-1329, 844 N.E.2d 852.
{¶ 3} On June 1, 2006, Tarr filed a petition for a writ of habeas corpus in the Court of Appeals for Allen County. Tarr claimed that his sexual-battery conviction was void because the criminal statute did not apply to him. Appellee, Tarr’s prison warden, filed a motion to dismiss. On July 27, 2006, the court of appeals granted the warden’s motion and dismissed Tarr’s petition.
{¶ 4} We affirm the judgment of the court of appeals. Res judicata barred Tarr from filing a successive habeas corpus petition. Fortson v. Bradshaw, 109 Ohio St.3d 250, 2006-Ohio-2291, 846 N.E.2d 1258, ¶ 11. In addition, as the court of appeals held, habeas corpus is not available to remedy claims concerning the validity of an indictment or the sufficiency of the evidence. See Galloway v. Money, 100 Ohio St.3d 74, 2003-0hio-5060, 796 N.E.2d 528, ¶ 6.
Judgment affirmed.
Motee, C.J., Resnick, Pfeifer, Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.